Exhibit 16.1 Bartolomei Pucciarelli, LLC 2564 Brunswick Pike Lawrenceville, NJ 08648 August 2, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of Item 4.01 of Form 8-K for the events that occurred on July 28, 2010, to be filed by Protectus Medical Devices, Inc.We agree with the statements made in that item insofar as they relate to our Firm. Very truly yours, /s/ Bartolomei Pucciarelli, LLC Bartolomei Pucciarelli, LLC Lawrenceville, New Jersey
